DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 09/20/2022. Claims 1, 10, and 19 have been amended. Claims 1-24 are pending and are directed towards INTERNET OF THINGS COMMUNICATION METHOD, APPARATUS, AND SYSTEM. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Arguments
Examiner acknowledges Applicant’s amendment to claims, and therefore withdraws the previous office action’s objections to the claims, and the 35 USC § 112(b) rejection. However, Applicant's arguments with respect 35 U.S.C. § 103 rejection have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s argument has been addressed in the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 10-11, 13-14, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”).

As per claim 1, Wu teaches an Internet of Things (IoT) system (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]), comprising: 
an IoT server configured to: record account registration information of an IoT terminal (the M2M service capability platform or the M2M application server verifies the remote registration request. Device registration confirmation [which implies recording the account registration information of the terminal]. Wu, para [0071] Fig. 4 step S418), and 
process a registration request of the IoT terminal (Device registration confirmation done by M2M service capability platform or the M2M application server. Wu, Fig. 4 step S418); and 
an interworking gateway (Gateway, Wu, Fig. 4) configured to: 
receive the registration request from the IoT terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); and 
send the registration request to the IoT server when successfully authenticating the IoT terminal (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]).
Wu does not explicitly teach wherein the account registration information comprises an International Mobile Subscriber Identity (IMSI) and a first device identifier of the IoT terminal; and authenticate the IoT terminal based on an address allocated to the IoT terminal and based on the first device identifier.
	However, Huang teaches wherein the account registration information comprises an International Mobile Subscriber Identity (IMSI) and a first device identifier of the internet of things terminal (the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046]), authenticate the IoT terminal based on an address allocated to the IoT terminal and based on the first device identifier (the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033])(If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu so that the account registration information comprises an International Mobile Subscriber Identity (IMSI) and a first device identifier of the IoT terminal; and authenticate the IoT terminal based on an address allocated to the IoT terminal and based on the first device identifier. One would be motivated to do so, to enhance the security of the system by authenticating the user equipment or the terminal. (Huang, para [0026])
Wu does not explicitly teach wherein the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. 
However, Dao teaches the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address (the subscription request transmitted in step 210 may comprise an identifier and authentication information. The identifier may comprise, for instance, some or all of a telephone number, International Mobile Station Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Media Access Control address (MAC), or other identifying information of the unauthorized UE. Dao, para [0061])( The connecting device may be a UE, or may be a non-connected electronic device, such as an Internet of Things (IoT) device. Dao, para [0028])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu and Huang so that the first device identifier an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. One would be motivated to do so, to verify and authenticate the IoT terminal with the network. (Dao, para [0061])

As per claim 2, Wu, Huang and Dao teach the IoT system of claim 1, wherein the interworking gateway is further configured to receive, from a telecommunication network, a first message comprising the address (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]).
Wu does not explicitly teach wherein the first message comprises the IMSI, and wherein the first message indicates that the IoT terminal has established a connection to the telecommunications network. 
However, Huang teaches wherein the first message comprises the IMSI (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), and wherein the first message indicates that the IoT terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified Wu so that the first message comprises the IMSI, and wherein the first message indicates that the IoT terminal has established a connection to the telecommunications network. One would be motivated to do so, enhance the security of the system by authenticating the IoT terminal using the IMSI. (Huang, para [0016])

As per claim 4, Wu, Huang and Dao teaches the IoT system according to claim 2, wherein the first message is an accounting request message (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message [which is a registration request message to create an account for the terminal]. Wu, para [0019]).

As per claim 5, Wu, Huang and Dao teach the IoT system according to claim 1. Wu teaches that the gateway is configured to authenticate the terminal, but does not explicitly teach wherein the interworking gateway is further configured to successfully authenticate the IoT terminal when determining that a source address of the registration request is the same as the address and that a second device identifier that is comprised in the registration request and that is of the IoT terminal is the same as the first device identifier.
However, Huang teaches wherein the interworking gateway is further configured to successfully authenticate the IoT terminal when determining that a source address of the registration request is the same as the address and that a second device identifier that is comprised in the registration request and that is of the IoT terminal is the same as the first device identifier (the authentication action may include: the AS determining whether the IP address and the user identity in the acquired binding information respectively matches the IP address of the 2G UE and the user identity in the access request, i.e., whether they are the same respectively; if yes, the 2G UE is authenticated successfully; otherwise, the 2G UE may not be authenticated successfully. The AS performs the authentication according to whether the IP address in the binding information is the same as the IP address of the 2G UE sending the access request. Huang, para [0063]) (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]). Dao teaches (the subscription request transmitted in step 210 may comprise an identifier and authentication information. The identifier may comprise, for instance, some or all of a telephone number, International Mobile Station Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Media Access Control address (MAC), or other identifying information of the unauthorized UE. Dao, para [0061])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu in view of Huang and Dao teaching. One would be motivated to do so, for the obvious reason of enhancing the security of the system by authenticating the terminal. (Huang, para [0001]&[0011])

As per claim 7, Wu, Huang and Dao teach the IoT system according to claim 1, wherein the IoT server is further configured to send a registration response to the interworking gateway after processing the registration request, wherein the registration response comprises the first device identifier (the M2M service capability platform or the M2M application server verifies the remote registration request. If the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071])( wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and wherein the interworking gateway is further configured to: 
receive the registration response (the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071]); 
set a first destination address of the registration response to the address (the gateway sends a registration confirmation message to the peripheral of the terminal, wherein the registration confirmation message includes: indication information about successful registration of the peripheral of the terminal, and the address or identification assigned by the gateway to the peripheral of the terminal. Wu, para [0022]); and 
send the registration response to the IoT terminal (sends a registration confirmation message to the peripheral of the terminal, to indicate the peripheral of the terminal to complete remote registration. Wu, para [0071]).
Wu does not explicitly teach determine, based on the first device identifier, the address;
Huang teaches determine, based on the first device identifier the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu to determine, based on the first device identifier the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.

As per claim 10, Wu teaches a method implemented by an interworking gateway (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]) and comprising: 
Receiving a registration request of an Internet of Things (IoT) terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); and 
Sending the registration request to IoT server when successfully authenticating the IoT terminal (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]) 
Wu does not explicitly teach authenticating the IoT terminal based on a first address that is allocated by a telecommunications network to the IoT terminal and a first device identifier that is recorded in an IoT server and that is of the IoT terminal.
	However, Huang teaches authenticating the IoT terminal based on a first address that is allocated by a telecommunications network to the IoT terminal and a first device identifier that is recorded in an IoT server and that is of the IoT terminal (the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033])(If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu in view of Huang. One would be motivated to do so, to enhance the security of the system by authenticating the user equipment or the terminal. (Huang, para [0026]).
Wu does not explicitly teach wherein the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. 
However, Dao teaches the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address (the subscription request transmitted in step 210 may comprise an identifier and authentication information. The identifier may comprise, for instance, some or all of a telephone number, International Mobile Station Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Media Access Control address (MAC), or other identifying information of the unauthorized UE. Dao, para [0061])( The connecting device may be a UE, or may be a non-connected electronic device, such as an Internet of Things (IoT) device. Dao, para [0028])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu and Huang so that the first device identifier an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. One would be motivated to do so, to verify and authenticate the IoT terminal with the network. (Dao, para [0061])

As per claim 11, Wu, Huang and Dao teach the method of claim 10, wherein before receiving the registration request, the method further comprises 
Receiving from the telecommunication network, a first message comprising a second address, and wherein the first address and the second address are the same (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]).
Wu does not explicitly teach wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the IoT terminal, wherein the first message indicates, that the IoT terminal has established a connection to the telecommunications network
However, Huang teaches wherein the first message comprises an international mobile subscriber identity (IMSI) that are of the internet of things terminal (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), and wherein the first message indicates, to the interworking gateway, that the internet of things terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]) (the Early IMS UE acquires an IP address after accessing a 3GPP network. Huang, para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu in view of Huang’s teachings. One would be motivated to do so, enhance the security of the system by authenticating the IoT terminal using the IMSI. (Huang, para [0016])

As per claim 13, Wu, Huang and Dao teach the method of claim 11, wherein the first message is an accounting request message (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message [which is a registration request message to create an account for the terminal]. Wu, para [0019]).

As per claim 14, Wu, Huang and Dao teach the method of claim 10. Wu teaches that the gateway is configured to authenticate the terminal, but does not explicitly the method further comprising successfully authenticating the IoT terminal when determining that a source address of the registration request is the same as the first address and that a second device identifier comprised in the registration request and that is of the IoT terminal is the same as the first device identifier.
However, Huang teaches successfully authenticating the IoT terminal when determining that a source address of the registration request is the same as the first address and that a second device identifier comprised in the registration request and that is of the IoT terminal is the same as the first device identifier (the authentication action may include: the AS determining whether the IP address and the user identity in the acquired binding information respectively matches the IP address of the 2G UE and the user identity in the access request, i.e., whether they are the same respectively; if yes, the 2G UE is authenticated successfully; otherwise, the 2G UE may not be authenticated successfully. The AS performs the authentication according to whether the IP address in the binding information is the same as the IP address of the 2G UE sending the access request. Huang, para [0063]) (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu in view of Huang and Dao. One would be motivated to do so, for the obvious reason of enhancing the security of the system by authenticating the terminal. (Huang, para [0001]&[0011]).

As per claim 16, Wu, Huang and Dao the method of claim 10, wherein after sending, the registration request, the method further comprises: 
receiving, from the IoT server a registration response comprising the first device identifier (the M2M service capability platform or the M2M application server verifies the remote registration request. If the gateway receives a registration success confirmation message sent by the M2M service capability platform or the M2M application server. Wu, para [0071])( wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]); 
setting a first destination address of the registration response to the first address (the gateway sends a registration confirmation message to the peripheral of the terminal, wherein the registration confirmation message includes: indication information about successful registration of the peripheral of the terminal, and the address or identification assigned by the gateway to the peripheral of the terminal. Wu, para [0022]); and 
sending the registration response to the IoT terminal (sends a registration confirmation message to the peripheral of the terminal, to indicate the peripheral of the terminal to complete remote registration. Wu, para [0071]).
Wu does not explicitly teach determining, based on the first device identifier, the first address. 
However, Huang teaches determining, based on the first device identifier, the first address. (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu in view of Huang and Dao. One would be motivated to do so, for the obvious reason of communicating with the right terminal.

As per claim 21, Wu, Huang and Dao teach the IoT system of claim 1, wherein the interworking gateway is located in a same Internet Protocol (IP) subnet or private network as a packet data network gateway or a user plane device in a core network (the peripheral of the terminal sends a registration request message to the gateway, wherein the registration request message contains identification and key of the terminal, or/and indication for supporting remote management [both the gateway and the terminal are located in a private network]. Wu, para [0058] Fig. 4).

As per claim 22, Wu, Huang and Dao teach the IoT system of claim 21, wherein the interworking gateway is further configured to directly interwork with the packet data network gateway or the user plane device without IP address translation ((the peripheral of the terminal sends a registration request message to the gateway, wherein the registration request message contains identification and key of the terminal, or/and indication for supporting remote management [both the gateway and the terminal are located in a private network, so no IP address translation required]. Wu, para [0058] Fig. 4).).

As per claim 23, Wu, Huang and Dao teach the IoT system of claim 1, wherein the interworking gateway is further configured to: record a correspondence between the address and the first device identifier; and further authenticate the IoT terminal based on the correspondence (the gateway reads the key information from the registration request information, and authenticates and verifies the peripheral of the terminal by verifying whether the key is valid through local security algorithm […] after the authentication and verification are passed, the gateway assigns the device information, e.g., the address or identification as shown in Table 1, to the peripheral of the terminal, sets the state of the peripheral of the terminal as "local registration succeeds", and saves information about the peripheral of the terminal, wherein the information includes an identification or address of the terminal, and a device state. Wu, para [0059]-[0060]).

As per claim 24, Wu, Huang and Dao teach the IoT system of claim 1. Wu does not explicitly teach wherein the first device identifier is not an Internet Protocol (IP) address.
However, Dao teaches wherein the first device identifier is not an Internet Protocol (IP) address (the subscription request transmitted in step 210 may comprise an identifier and authentication information. The identifier may comprise, for instance, some or all of a telephone number, International Mobile Station Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Media Access Control address (MAC), or other identifying information of the unauthorized UE. Dao, para [0061])( The connecting device may be a UE, or may be a non-connected electronic device, such as an Internet of Things (IoT) device. Dao, para [0028])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Dao. One would be motivated to do so, to get and verify a different unique ID of the IoT terminal other than the IP address. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”) and further in view of ZHONG U.S. Patent Pub. No. 2012/0144189 A1.

As per claim 3, Wu, Huang and Dao teach the IoT system of claim 2, Wu does not explicitly teach wherein the interworking gateway is further configured to: send, to the IoT server, a second message comprising the IMSI, wherein the second message indicates that the IoT terminal has established the connection; and receive the first device identifier from the IoT server; and wherein the IoT server is further configured to: receive the second message from the interworking gateway; and send the first device identifier to the interworking gateway.
However, Zhong teaches send, to the IoT server, a second message comprising the IMSI (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), wherein the second message indicates that the IoT terminal has established the connection (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]), and 
receive the first device identifier from the IoT server (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207);
wherein the IoT server is further configured to: receive the second message from the interworking gateway (After receiving the authentication request information containing the IMSI identifier from the WLAN gateway, the AAA server authenticates the SIM card through the HLR/AuC. Zhong, para [0060]) and send the first device identifier to the interworking gateway (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Zhong. One would be motivated to do so, to authenticate the terminal based on IMSI and a device identifier.

As per claim 12, Wu, Huang and Dao teach the method of claim 11. Wu does not explicitly teach wherein after receiving, the first message the method further comprises:
sending, to the IoT server, a second message comprising the IMSI, and indicating that the  IoT terminal has established the connection; and receiving from the IoT server, the first device identifier.
 However, Zhong teaches sending, to the IoT server, a second message comprising the IMSI (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), indicating that the  IoT terminal has established the connection (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]); and 
receiving from the IoT server, the first device identifier (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Zhong. One would be motivated to do so, to authenticate the terminal based on IMSI and a device identifier.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”) and further in view of Pak et al. U.S. Patent Pub. No. 2017/0041287 A1 (hereinafter “Pak”).

As per claim 6, Wu, Huang and Dao teach the IoT system of claim 1. Wu does not explicitly teach wherein the IoT server is further configured to send, to the interworking gateway, a bootstrap message comprising a third device identifier of the IoT server, and wherein the bootstrap message indicates that the IoT terminal initiates registration to the interworking gateway, and wherein the interworking gateway is further configured to: receive the bootstrap message from the IoT server; determine, based on the first device identifier, the address; set a destination address of the bootstrap message to the address; and send the bootstrap message to the IoT terminal.
Huang teaches determine, based on the first device identifier, the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu to determine, based on the first device identifier, the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Pak teaches the IoT server is further configured to send, to the interworking gateway, a bootstrap message comprising a third device identifier of the IoT server (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information to the LWM2M server 74 [gateway]. Pak, para [0057]), and wherein the bootstrap message indicates that the IoT terminal initiates registration to the interworking gateway (The LWM2M server 74 has previously been provisioned with the remote device 70 and so the LWM2M server 74 is able to connect to the remote device. Pak, para [0057]), and wherein the interworking gateway is further configured to:
receive the bootstrap message from the IoT server (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information to the LWM2M server 74 [gateway]. Pak, para [0057] Fig.6 step 82); 
set a destination address of the bootstrap message to the address (the LWM2M server 74 sends the queued bootstrap information to the remote device 70 [which require setting the destination address to the terminal address which is the remote address before sending the bootstrap message]. Pak, para [0057] Fig. 6 step 94); and 
send the bootstrap message to the IoT terminal (the LWM2M server 74 sends the queued bootstrap information to the remote device 70. Pak, para [0057] Fig. 6 step 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Pak’s teachings. One would be motivated to do so, to provide information through the Bootstrap Interface for remote devices (terminals) so that they can perform registration with one or more servers. (Pak, para [0007])

As per claim 15, Wu, Huang and Dao teach the method of claim 10. Wu does not explicitly teach wherein after receiving, the first address and the first device identifier, the method further comprises: receiving, from the IoT server, a bootstrap message comprising both a third device identifier of the IoT server, and a third address or an identifier of the interworking gateway, wherein the bootstrap message indicates that the IoT terminal initiates registration to the interworking gateway; and determining, based on the third device identifier, the first address; setting a destination address of the bootstrap message to the first address; and sending the bootstrap message to the IoT terminal.
Huang teaches determining, based on the third device identifier, the first address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu to determining, based on the third device identifier, the first address. One would be motivated to do so, for the obvious reason of communicating with the right terminal
However, Pak teaches receiving, from the IoT server, a bootstrap message comprising both a third device identifier of the IoT server, and a third address or an identifier of the interworking gateway (The bootstrap server 78 then attempts to connect with the LWM2M server 74 at step 82 and upon establishing a successful connection delivers the bootstrap information [which implicitly require the destination address of the gateway 74] to the LWM2M server 74 [gateway]. Pak, para [0057]), wherein the bootstrap message indicates that the IoT terminal initiates registration to the interworking gateway (The LWM2M server 74 has previously been provisioned with the remote device 70 and so the LWM2M server 74 is able to connect to the remote device. Pak, para [0057]); and 
setting a destination address of the bootstrap message to the first address (the LWM2M server 74 sends the queued bootstrap information to the remote device 70 [which require setting the destination address to the terminal address which is the remote address before sending the bootstrap message]. Pak, para [0057] Fig. 6 step 94); and 
sending the bootstrap message to the IoT terminal (the LWM2M server 74 sends the queued bootstrap information to the remote device 70. Pak, para [0057] Fig. 6 step 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Pak’s teachings. One would be motivated to do so, to provide information through the Bootstrap Interface for remote devices (terminals) so that they can perform registration with one or more servers. (Pak, para [0007])

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”) and further in view of SCHMIDT U.S. Patent Pub. No. 2020/0021586 A1 

As per claim 8, Wu, Huang and Dao teach the IoT system of claim 7. Wu does not explicitly teach wherein the registration response further comprises an identifier allocated by the IoT server to the IoT terminal, and wherein the interworking gateway is further configured to record the identifier.
However, Schmidt teaches wherein the registration response further comprises an identifier allocated by the IoT server to the IoT terminal, and wherein the interworking gateway is further configured to record the identifier (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Schmidt. One would be motivated to do so, to use the identifier in establishing connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 9, Wu, Huang and Dao teach the IoT system of claim 7. Wu does not explicitly teach wherein the IoT server is further configured to send a third message to the interworking gateway after the interworking gateway sends the registration response to the IoT terminal, wherein the third message comprises the first device identifier or an identifier allocated by the IoT server to the IoT terminal; and wherein the interworking gateway is further configured to: receive the third message; determine, based on the first device identifier or the identifier, the address; set a second destination address of the third message to the address; and send the third message to the IoT terminal.
Huang teaches determine, based on the first device identifier or the identifier, the address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu to determine, based on the first device identifier or the identifier, the address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Schmidt teaches send a third message to the interworking gateway after the interworking gateway sends the registration response to the IoT terminal, wherein the third message comprises the first device identifier or an identifier allocated by the IoT server to the IoT terminal (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10); 
wherein the interworking gateway is further configured to: receive the third message (the gateway 202 may receive an inbound message from the trust broker 204, which is directed to the device 206. Schmidt, para [0039]); 
set a second destination address of the third message to the address (The gateway 202 may forward the message to the device 206 [which implicitly require changing the destination address to the IoT terminal address]. Schmidt, para [0039]); and 
send the third message to the IoT terminal (the inbound message, which may be a PUBLISH message, may include a valid credential for communication (e.g., the certificate). The gateway 202 may forward the message to the device 206. Schmidt, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Schmidt. One would be motivated to do so, to acknowledge the established connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 17, Wu, Huang and Dao teach the method of claim 16. Wu does not explicitly teach wherein the registration response further comprises an identifier allocated by the IoT server to the IoT terminal, and wherein the method further comprises recording the identifier.
However, Schmidt teaches wherein the registration response further comprises an identifier allocated by the IoT server to the IoT terminal, and wherein the method further comprises recording the identifier. (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Schmidt. One would be motivated to do so, to use the identifier in establishing connection between the IoT device and the IoT server. (Schmidt, para [0039])

As per claim 18, Wu, Huang and Dao teach the method of claim 16. Wu does not explicitly teach wherein after sending the registration request, the method further comprises: receiving from the IoT server, a third message comprising the first device identifier or an identifier allocated by the IoT server to the IoT terminal; and determining based on the first device identifier or the identifier, the first address; setting a second destination address of the third message to the first address; and sending the third message to the internet of things terminal.
Huang teaches determining based on the first device identifier or the identifier, the first address (the HSS queries for the IMPI corresponding to the IMPU and the IP address corresponding to the IMPI according to the IMPU. The binding information responded to the BSF gives an association between the IMPU and the IP address of the 2G UE. Huang, para [0045])(the specific information element "requested data" (mapping to data-reference AVP) for requesting binding address information is added so as to request the IP address binding information through the Sh interface […] The HSS queries for the binding information required by the AS according to the user identity in the binding information request, and responds the binding information to the AS. Huang, para [0058]-[0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu to determining based on the first device identifier or the identifier, the first address. One would be motivated to do so, for the obvious reason of communicating with the right terminal.
However, Schmidt teaches receiving from the IoT server, a third message comprising the first device identifier or an identifier allocated by the IoT server to the IoT terminal (the trust broker [server] 204 may create a service access certificate for the device 206 [identifier allocated by the server to the terminal]. The trust broker 204 may send the certificate to the gateway 202 [this message is sent to the gateway after the registration/subscribe response was sent from the gateway to the IoT device (Fig. 4 step 6)]. Schmidt, para [0039] Fig. 4 steps 6 and 10); 
setting a second destination address of the third message to the first address (The gateway 202 may forward the message to the device 206 [which implicitly require changing the destination address to the IoT terminal address]. Schmidt, para [0039]); and 
sending the third message to the internet of things terminal (the inbound message, which may be a PUBLISH message, may include a valid credential for communication (e.g., the certificate). The gateway 202 may forward the message to the device 206. Schmidt, para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Schmidt. One would be motivated to do so, to acknowledge the established connection between the IoT device and the IoT server. (Schmidt, para [0039])
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”) and further in view of Zakaria et al. U.S. Patent Pub. No. 2018/0338280 A1 (hereinafter “Zakaria”) 

As per claim 19, Wu teaches an apparatus (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Wu, para [0006]), comprising: 
a server communication module (The network/service layer supports the delivery, routing and control of information of the perception layer, and provides support for the human-to-thing communication and thing-to-thing communication in the Internet of Things. Combined with the Internet of Things to perform classification, network forms contained in a network level specifically include: a communication network, Internet, an industry network and so on. The main component contained in the network/service layer is an M2M platform. Wu, para [0006]);
a terminal communications module configured to receive a registration request of an Internet of Things (IoT) terminal (a gateway receiving a registration request of a peripheral of a terminal. Wu, para [0037]); 
a storage module configured to store related information of the IoT terminal, wherein the related information comprises an address and a first device identifier of the (IoT) terminal (the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]), wherein the address allocated by a telecommunications network (the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and wherein the first device identifier is in an IoT server (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]); 
send the registration request to the IoT server and using the server communications module when successfully authenticating the IoT terminal (after the authentication and verification are passed, the gateway initiates a remote registration request to an M2M service platform or an M2M application. Wu, para [0038]) (the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]); and 
Wu does not explicitly teach authenticate the IoT terminal based on the address and the first device identifier.
	However, Huang teaches authenticate the IoT terminal based on the address and the first device identifier (the application service entity, according to the access request, acquiring from an HSS binding information containing an IP address [allocated by a telecommunication network] and a user identity, and authenticating the Early IMS UE according to the binding information and the access request. Huang, para [0033]) (If the user identity carried by the 2G UE is the IMPI or the [International Mobile subscriber Identity] IMSI, the binding information responded by the HSS is binding information composed of the IMPI and the IP address, composed of the IMSI and the IP address. Huang, para [0046])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu to authenticate the IoT terminal based on the address and the first device identifier. One would be motivated to do so, to enhance the security of the system by authenticating the user equipment or the terminal. (Huang, para [0026])
Wu does not explicitly teach wherein the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. 
However, Dao teaches the first device identifier is a node identifier (NodeID) that is based on reporting in a registration process, an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address (the subscription request transmitted in step 210 may comprise an identifier and authentication information. The identifier may comprise, for instance, some or all of a telephone number, International Mobile Station Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), Media Access Control address (MAC), or other identifying information of the unauthorized UE. Dao, para [0061])( The connecting device may be a UE, or may be a non-connected electronic device, such as an Internet of Things (IoT) device. Dao, para [0028])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu and Huang so that the first device identifier an International Mobile Equipment Identity (IMEI), or a Medium Access Control (MAC) address. One would be motivated to do so, to verify and authenticate the IoT terminal with the network. (Dao, para [0061])
Wu does not explicitly teach a service processing module configured to parse the registration request.
However, Zakarai teaches a service processing module configured to parse the registration request (The IoT service parses the message and: 1 Verifies the signature of the unique ID using the factory public key 2. Verifies the signature of the session public keys using the IoT device's public key 3. Saves the IoT device's session public key. Zakaria, para [0178]-[0181]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Wu in view of Zakaria’s teachings. One would be motivated to do so, to get required information from the registration request.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Pub. No. 2015/0229605 A1 (hereinafter “Wu”) in view of HUANG et al. U.S. Patent Pub. No. 2007/0249342 A1 (hereinafter “Huang”) and further in view of Dao et al. U.S. Patent Pub. No. 2017/0272121 A1 (hereinafter “Dao”) and further in view of Zakaria et al. U.S. Patent Pub. No. 2018/0338280 A1 (hereinafter “Zakaria”) and further in view of ZHONG U.S. Patent Pub. No. 2012/0144189 A1 

As per claim 20, Wu, Huang and Dao teach the apparatus of claim 19, wherein before receiving the registration request, the terminal communications module is further configured to receive from the telecommunications network, a first message comprising the address (The gateway acquires device description information and/or application description information of the peripheral of the terminal, including: the gateway sends a request message to the peripheral of the terminal, wherein the request is used for requesting the device description information and/or the application description information; and the gateway receives the device description information and/or the application description information sent by the peripheral of the terminal according to the request message. Wu, para [0019]) (wherein the information about the peripheral of the terminal includes the following information: an address or identification of the peripheral of the terminal, and/or a state of the peripheral of the terminal. Wu, para [0021]), and 
and record the address in the storage module, and wherein the service processing module is further configured to record, in the storage module, the first device identifier (the gateway assigns an address or identification to the peripheral of the terminal, and saves information about the peripheral of the terminal. Wu, para [0020]) (a storage medium is provided, wherein the storage medium stores the-above-mentioned software. Wu, para [0074]),
Wu does not explicitly teach wherein the first message comprises an International Mobile Subscriber Identity (IMSI) that are of the IoT terminal, wherein the first message indicates that the IoT terminal has established a connection to the telecommunications network.
However, Huang teaches wherein the first message comprises an International Mobile Subscriber Identity (IMSI) that are of the IoT terminal (The 2G UE sends to the AS an access request containing a user identity, e.g., an IMPU [which include the IMSI]. Huang, para [0053]), wherein the first message indicates that the IoT terminal has established a connection to the telecommunications network (UE first should access the 3GPP PS-Domain and is authenticated by the IMS network. The IMS network authenticates the Early IMS UE [UE is the terminal establishing a connection to the IMS network] using the Early IMS authentication mode and authenticates the 3G UE using the Full 3GPP IMS authentication mode. Huang, para [0007]) (the Early IMS UE acquires an IP address after accessing a 3GPP network. Huang, para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Wu in view of Huang. One would be motivated to do so, enhance the security of the system by authenticating the IoT terminal using the IMSI. (Huang, para [0016])
Wu does not explicitly teach wherein the service processing module is further configured to parse the first message,  
However, Zakaria teaches wherein the service processing module is further configured to parse the first message (The IoT service parses the message and: 1 Verifies the signature of the unique ID using the factory public key 2. Verifies the signature of the session public keys using the IoT device's public key 3. Saves the IoT device's session public key. Zakaria, para [0178]-[0181]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu so the service processing module is further configured to parse the first message. One would be motivated to do so, to get and verify the unique ID and the address of the IoT terminal. (Zakarai, para [0179])
Wu does not explicitly teach construct a second message to be sent to the IoT server, wherein the second message comprises the IMSI, wherein the second message indicates that the IoT terminal has established the connection, wherein the server communications module is further configured to send the second message to the IoT server; and receive the first device identifier from the IoT server.
However, Zhong teaches construct a second message to be sent to the IoT server, wherein the second message comprises the IMSI (The WLAN gateway forwards the received authentication request information that has the IMSI to the AAA server. Zhong, para [0059] Fig. 2 step 204), wherein the second message indicates that the IoT terminal has established the connection (after receiving the redirection message containing the address of the login webpage of the WLAN network, which is sent by the WLAN gateway, the WLAN terminal queries whether the WLAN terminal is connected to a SIM card. If the WLAN terminal is connected to a SIM card, the terminal acquires an IMSI identifier from the SIM card [since the gateway send an authentication request information with IMSI, this is an indication that the terminal has established a connection]. Zhong, para [0053]), 
wherein the server communications module is further configured to send the second message to the IoT server (After receiving the authentication request information containing the IMSI identifier from the WLAN gateway, the AAA server authenticates the SIM card through the HLR/AuC. Zhong, para [0060]) and receive the first device identifier from the IoT server (The AAA server sends the first random number in the first authentication data [which is calculated using root key Ki corresponds to a unique IMSI identifier of a SIM card] through the WLAN gateway to the WLAN terminal and initiates an authentication challenge to the WLAN terminal. Zhong, para [0064] Fig. 2 steps 206-207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified system of Wu in view of Zhong. One would be motivated to do so, to enhance the security of the system by authenticating the IoT terminal based on IMSI and a device identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492